Citation Nr: 0106587	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00 - 02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for peripheral neuropathy 
as residual to Agent Orange herbicide exposure.

Entitlement to service connection for porphyria cutaneous 
tarda as residual to Agent Orange herbicide exposure.

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
REMAND

The veteran served on active duty from November 1965 to 
November 1968, including service in the Republic of Vietnam 
from March 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

As the claims for service connection for peripheral 
neuropathy and for porphyria cutaneous tarda, claimed as 
residual to Agent Orange (AO) herbicide exposure, and the 
claim service connection for hypertension as secondary to 
post-traumatic stress disorder (PTSD) were each denied by the 
RO as not well-grounded, those issues are remanded to the RO 
for further development, as necessary, and for readjudication 
on the merits.  

The record shows that a development letter from the RO, dated 
in September 1998, asked the veteran to submit medical 
evidence establishing a relationship between his hypertension 
and his service-connected PTSD.  The veteran failed to 
respond to 
that letter, or to provide evidence supporting that claim.  
Another development letter from the RO, dated in April 1999, 
asked the veteran to submit evidence showing that peripheral 
neuropathy or porphyria cutaneous tarda were incurred or 
aggravated during active service, or that either had existed 
continuously from the date of service discharge until the 
present time.  Examples of the type of evidence needed were 
provided in that letter.  The veteran failed to respond to 
that letter, or to provide the requested evidence.  

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991);  
38 U.S.C.A. § 5103A(a)-(d), effective November 9, 2000.  The 
Court has held, in pertinent part, that the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Thus, pursuant to  38 U.S.C.A. 
§  1110 and  38 C.F.R. §  3.310(a) (2000), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, id. at 448.  

The record further shows that the RO has obtained VA 
examinations of the veteran, as well as an opinion as whether 
the veteran's service-connected PTSD caused his current 
hypertension.  However, the RO failed to obtain a medical 
opinion as to whether it was at least as likely as not that 
the veteran's service-connected PTSD caused or worsened his 
hypertension, including consideration of the principles 
enunciated by the Court in  Allen, 7 Vet. App. at 448.  For 
that reason, the case is remanded to the RO to obtain a 
medical opinion as to whether it was at least as likely as 
not that the veteran's hypertension was caused or worsened by 
the veteran's service-connected PTSD. 

VA ADJUDICATION PROCEDURES MANUAL M21-1, Part VI, paragraph 
7.62 provides that where the issue of aggravation of a 
nonservice-connected disability by a service-connected 
disability is brought into issue, a report of examination 
must be obtained which separately addresses each of the 
following medical issues in order to be considered adequate 
for rating this type of claim: (1) The baseline 
manifestations which are due to the effects of nonservice-
connected disease or injury; (2) The increased manifestations 
which, in the examiners opinion, are proximately due to 
service -connected disability based on medical 
considerations; and (3) The medical considerations supporting 
an opinion that increased manifestations of a nonservice-
connected disease or injury are proximately due to service-
connected disability.  An examination which fails to identify 
baseline findings, or the increment of increased disability 
due to service-connected causes, is not adequate for rating 
purposes and must be returned for clarification.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should again send development 
letters to the veteran asking him to 
submit medical evidence 
establishing a relationship between his 
hypertension and his service-connected 
PTSD, and to submit medical or other 
evidence showing that peripheral 
neuropathy or porphyria cutaneous tarda 
were incurred or aggravated during active 
service, or that either had existed 
continuously from the date of service 
discharge until the present time.  In 
addition, the RO should ask the veteran 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers from whom he 
has received treatment for any of the 
claimed disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Pine Bluff, and the VAMC, North 
Little Rock, that have not already been 
obtained.  

2.  The RO should return the claims 
folder to the VA psychiatric examiner who 
previously examined the veteran and 
offered an opinion as to the relationship 
between the veteran's service-connected 
PTSD and his currently manifested 
hypertension.  The examiner should be 
asked to review the veteran's claims 
folder and to offer a medical opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
PTSD caused or worsened his hypertension, 
including consideration of the principles 
enunciated by the Court in  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  It 
should be noted that where the issue of 
aggravation of a nonservice-connected 
disability by a service-connected 
disability is brought into issue, the 
report of examination must separately 
address each of the following medical 
issues in order to be considered adequate 
for rating this type of claim: (1) The 
baseline manifestations which are due to 
the effects of the veteran's nonservice-
connected hypertension; (2) The increased 
manifestations of hypertension which, in 
the examiner's opinion, are proximately 
due to service-connected PTSD based on 
medical considerations; and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
the veteran's nonservice-connected 
hypertension are proximately due to 
service-connected PTSD.  An examination 
which fails to identify baseline 
findings, or the increment of increased 
disability due to service-connected 
causes, is not adequate for rating 
purposes and must be returned for 
clarification.  

3.  Thereafter, the RO should 
readjudicate the issues of service 
connection for peripheral neuropathy and 
for porphyria cutaneous tarda as residual 
to AO herbicide exposure, and the issue 
of service connection for hypertension as 
secondary to his service-connected PTSD 
on the merits, in light of the additional 
evidence obtained and taking into 
consideration the Court's decision in  
Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





















 



